Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This action is in response to the amendment filed on 08/25/2021, which amends claims 1, 4, 6, 9, and 12.
In response to the amendments, the 35 USC § 112(b) rejection of claims 4, 6-7, and 12 is withdrawn.
In response to the amendments, the 35 USC § 101 rejection of claims 1-12 and 14-15 is withdrawn. The claim amendments integrate the judicial exception into a practical application, the amended features of coupling sensors to manufacturing devices in order to detect operation states apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, therefore making the claims eligible under 35 USC § 101. (See MPEP § 2106.05)
Claims 1-12, and 14-15 are pending and allowed.
Reasons for Allowance
Allowed Claims:  Claims 1-12, and 14-15 are allowed, wherein claims 1 and 9 are independent and the balance of claims are dependent.
Reasons for Allowance:
The present invention is directed to computer-implemented embodiments for generating groups of products identified as good or defective based on key performance indicator (KPI) 
The closest prior art of record is Hariharan et al. (US Pub. No. 2015/0095119) and Gurov et al. (US Pub. No. 2011/0251812). Hariharan is directed to features for data collection, calculating key performance indicators values by receiving data from an activity measure and determining a confidence level for each of the KPI values and identifying an ideal KPI based on the confidence level. Gurov is directed to features for parametric testing performed on devices included in a control set comprising a subset of a population of devices and determining whether to perform an action based at least partly on an estimated maximum test range. Hariharan in combination with Gurov teach several features pertinent to independent claims 1 and 9, including data collecting devices configured to collect manufacturing history data of a plurality of products; group the plurality of products and select a feature as a defect factor. 
However, Hariharan in combination with Gurov and the other prior art of record does not teach or render obvious the claimed invention as a whole, specifically the plurality of sensors coupled to each of the plurality of different manufacturing devices to detect each of a plurality of different operation states of each of the manufacturing devices while manufacturing the plurality of products, wherein the plurality of different operations states include at least one of: a flow rate of a gas or liquid, position data of a machine tool while positioning, pressure data while performing a pressing operation, or temperature data while heating or cooling; collecting manufacturing history data of each of the plurality of products based on the detected different operations across the different manufacturing devices, wherein each of the plurality of products is individually identified by identification information; binary key performance indicators (KPI) indicate whether each of the plurality of products are good or defective, as recited and arranged in independent claim 1, and similarly encompassed by the apparatus of independent claim 9, thereby rendering independent claims 1, 9 and their respective dependent claims as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (US Pub. No. 2004/0068431): discloses a system and method for business performance that analyzes Key Performance Indicators to convey the value of the goods and services offered by an organization and indicate whether goods are damaged or defective. 
Isumi et al. (US Pub. No. 2004/0220770): discloses a method, device, and program for pass/fail judgement based on multivariate statistics analysis. 
Henderson et al. (US Pub. No. 2018/0150917): discloses methods and systems for calculating energy effectiveness based on key performance indicators in an industrial automation system.
Ting Yang: Feature knowledge based fault detection of induction motors through the analysis of stator current data: discloses detecting faults or mechanical anomalies of industrial processes by using sensors and creating a knowledge base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683